 AlL.ANTIC INTFRNAIO()NAI ('ORPORA'1'IONAtlantic International Corporation and its wholly-owned subsidiaries, Atlantic Manufacturing Corpo-ration and Atlantic International Marketing Corpo-ration and Carpenters' District Council of Baltimoreand Vicinity and its affiliates, Cabinet Makers' I-cal No. 974, United Brotherhood of Carpenters andJoiners of America, AFI.-CIO. Cases 5 CA 9099and 5-CA 9298October 29. 1979DECISION AND ORDERBY CIAIRMAN FANNING ANI) MI MltRS J1 NKINSAN) PN I ()On June 12, 1979, Administrative l.aw Judge Sid-ney J. Barban issued the attached Decision in thisproceeding. Thereafter, the General Counsel filed ex-ceptions and a supporting brief: and Respondent tiledcross-exceptions and a supporting brief'.Pursuant to the provisions of Section 3(hb) of theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative L.aw Judge to theextent consistent herewith and to adopt his recom-mended Order, except as modified below.The Administrative Law Judge found, and weagree, that Respondent violated Section 8(a)(5) and(I) of the Act by unilaterally discontinuing full pay-ment of employee health insurance premiums, termi-nating the practice of providing employees with tur-keys and hams at Thanksgiving and Christmas,temporarily reducing employee wages, and condition-ing reemployment of laid-off employees upon accept-ance of the reduced wage rate. As a remedy, the Ad-ministrative Law Judge recommended, inter alia, thatRespondent reimburse its employees for the value ofthe withheld turkeys and hams, and for the lossescaused by the wage reduction. The AdministrativeLaw Judge, relying on Wonder State ManufacturingCompany,' did not recommend reimbursement of theemployees' health insurance payments on the basis ofhis conclusion that Respondent would have discon-tinued full payment of the insurance premiums evenif it had bargained with the Union.Contrary to the Administrative Law Judge, we findWonder State to be inapplicable in fashioning a rem-edy for Respondent's unilateral change in its provi-sion of health insurance. In Wonder State the respon-i 147 NLRB 179 (1964)., enforcement denied oin oher grounds 344 F.2d210 (8th Cir 1965).dent maintained a policy of granting monetaryChristmas bonuses of varying amounts in years inwhich the company was prosperous. Unlike the bo-nuses in Wonle'r State, the health insurance coverageprovided by Respondent herein is an ongoing, fixedbenefit that is administered on a regular basis. Theprovision of' this benefit is not subject to the consider-ations involved in the annual decision to grant aChristmas bonus. We shall therefore order Respon-dent to reimburse those employees who were requiredto make health insurance payments because of Re-spondent's unilateral decision not to continue fullpavment of the premiums.We shall further modily the Administrative LawJudge's remedy with respect to his recommendationthat Respondent make restitution fr the hams andturkeys it denied employees. In view of the circum-stances, particularly Respondent's critical financialsituation and the type of' benefit involved. we believethat this matter is appropriately remedied bh requir-ing Respondent to bargain with the UJnion concern-ing the 1977 hams and turkeys.Tlil AMIN)DI.I) RI MIi)YHaving found that Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(5) and (I) of the Act, we shall order that Respon-dent cease and desist therefrom, and take certain af-firmative action designed to eflectuate the policies ofthe Act.Accordingly, we shall order that Respondent reim-burse the unit employees for the monetary losses suf-fered as a result of Respondent's unilateral discontin-uation of full payment of health insurance premiumsand temporary reduction of wages. The amount to bepaid to such employees shall be computed with inter-est thereon in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977).2 Respondentshall bargain in good faith with the Union concerningany decision to change its practice of full payment ofemployee health insurance premiums. We shall fur-ther order that Respondent bargain in good faith withthe Union with respect to the provision of hams andturkeys to employees in 1977.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-See OgI Proec iton tr'itce, Inc and James L Ogle. 183 N LRB 682, 68311970): and see. generall). lis Plunmling & Heaing (Co. 138 NRB 716(1962)246 NLRB No. 31291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlow, and hereby orders that the Respondent, AtlanticInternational Corporation and its wholly-owned sub-sidiaries, Atlantic Manufacturing Corporation andAtlantic International Marketing Corporation, Balti-more, Maryland, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order, as so modified:1. Substitute the following for paragraph 2(b):"(b) Reimburse those employees entitled to fullpayment of health insurance premiums for the contri-butions to insurance premiums that they were re-quired to make as a result of Respondent's unilateralchange in the payment of the premiums, with interest.Respondent shall bargain in good faith with theUnion concerning its 1977 decision with respect tothe provision of hams and turkeys to employees."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoI(I(E TO EMPI.OYEFSPOSTEI) BY ORI)ER OF t111NATIONAL LABOR REI.ATIONS BOARI)An Agency of the United States GovernmentWE WIll. NOI refuse to bargain with Carpen-ters' District Council of Baltimore and Vicinityand its affiliates, Cabinet Makers' Local No. 974,United Brotherhood of Carpenters and Joinersof America, AFL CIO as the representative ofthe employees in the appropriate unit set forthhereunder, by unilaterally discontinuing full pay-ment of employee medical and hospital insur-ance premiums and requiring employees to con-tribute to such premiums; or by unilaterallydiscontinuing the practice of providing employ-ees with hams and turkeys at Thanksgiving andChristmas; or by unilaterally reducing wagerates; or by unilaterally conditioning reemploy-ment of laid-off employees upon acceptance ofsuch unilaterally reduced wage rates; or by mak-ing any other unilateral changes in the terms orconditions of employment of the employees inthe following appropriate unit:All production and maintenance employeesincluding draftsmen, warehouse employees,service employees, drivers and plant clericalemployees employed by the Company at itsBaltimore, Maryland locations, and excludingall other clerical employees, salesmen, profes-sional employees, guards and supervisors asdefined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them by theNational Labor Relations Act, as amended.WE w i.l. bargain in good faith with the Unionconcerning any decision made by the Companyto change terms and conditions of employmentof employees in the unit set forth above, and theeffects of such decision upon the employees, in-cluding our 1977 decision with respect to theprovision of hams and turkeys to employees.WE wIl.L. reimburse our employees in the unitset forth above who are entitled to full paymentof health insurance premiums for the contribu-tions to insurance premiums that they were re-quired to make as a result of the Company's uni-lateral change in the payment of the premiums,with interest.WI: W Il. reimburse our employees in the unitset forth above for any loss of pay suffered byreason of the Company's unilateral reduction ofemployee wage rates from the payroll periodending March 18, 1978, through the payroll pe-riod ending April 1, 1978, inclusive, with interestthereon.ATI.ANTI( INTERNATIONAI. CORPORATIONAND ITS WI()OII.Y-OWNEI) SUBSIDIARIES, AT-I.ANTIC MANUFACTURING CORPORATIONANI) ATLANTIC INTERNATIONAl. MARKETINGCORPORATIONDIECISIONSIAtEENll. I OF ltll CASESI)NtiY J. BARBAN, Administrative Law Judge: This mat-ter was heard in Baltimore, Maryland, on October 17. 1978,upon a complaint in Case 5-CA-9099 issued on February1, 1978, based on a charge filed by the above-named Charg-ing Party (herein the Union) on December 30, 1977; and acomplaint in Case 5-CA-9298, based on a charge filed bythe Union on March 13, 1978; consolidated for hearing byan order issued by the Regional Director for Region 5(herein the Regional Director) on August 21, 1978.1 Thecomplaints allege that the above-named Respondents(herein called Respondent) in violation of Section 8(a)(5)and (I) of the Act refused to bargain in good faith with theUnion by unilaterally, and without bargaining with or se-curing the approval of the Union, making changes in em-ployee working conditions as follows: (I) discontinuingpayment of employee medical and hospitalization insur-ance, (2) discontinuing its practice of providing employeesI Because of a suggestion of counsel for Respondents that this proceedingmight fall under a restraining order of the bankruptcy judge in the Matter ofAtlantic International Corp., etc., in the U.S. District Court for the Distnct ofMaryland, hearing was held with the agreement of all parties, and the matterheld in abeyance pending clarification of the court's order. Having receivedcopies of the court's decision and order, dated March 2, 1979 (included inthe exhibit file as AUJ Exh. I) lifting any stay of this proceeding, an orderwas issued in this proceeding (AU Exh. 2) closing the record and settingtime fior filing briefs.292 ATLANTIC INTERNATIONA. CORPORATIONfree turkeys for Thanksgiving and Christmas, (3) establish-ing a lower wage rate for laid-off employees. (4) condition-ing reemployment of laid-off employees upon acceptance ofsuch unilaterally established wage rate. and (5) causing inexcess of 27 employees. by such conduct, to reject offers ofreemployment. Respondents' answers deny the commissionof the unfair labor practices alleged. but admit allegationsof the complaints justifying the assertion of jurisdiction un-der current standards of the Board (Respondent, engaged atBaltimore. Maryland, in the construction, sale, and serviceof office and specialty trailers and modular buildings. dur-ing a recent annual period, in which it had gross revenues inexcess of $500.000, purchased and received in interstatecommerce, at its Baltimore facility, goods and materialsfrom outside the State of Maryland valued in excess of$50,000) and support a finding that the Union is a labororganization within the meaning of the Act.Upon the entire record in this case, from observation ofthe witnesses and their demeanor, and after considerationof the briefs filed by the General Counsel and Respondent,I make the following:FINDI)INGS AND CONCLU:SIONSA. The FactsThe Prior ProceedingsI. The representation caseOn July 30. 1976, in Case 5-RC-9667. pursuant to a con-sent election agreement between the Respondent and theUnion, the Board conducted a representation election in anagreed appropriate unit.' The election was inconclusive in-asmuch as there were sufficient challenged ballots to affectthe result of the election. In addition, Respondent filed ob-jections to the election. On September 13, 1976. the Re-gional Director issued a Report on Challenges and Objec-tions. This was not to the satisfaction of Respondent, whichfiled exceptions to the report with the Board. Pursuant tothe Board's Decision on Respondent's exception to the Re-gional Director's report, issued on April 8, 1977 (228 NLRB1308), certain of the challenged ballots were counted, and ahearing on one of Respondent's objections was held. Therevised tally of ballots showed that, among approximately455 eligible employees, 203 votes were cast for the Union.178 against, with 19 challenged ballots and 2 void votesremaining. After a hearing, as directed by the Board, onRespondent's remaining objection to the election, the Hear-ing Officer, on July 26, 1977, recommended that Respon-dent's objection to the election be overruled and that theUnion be certified as the exclusive bargaining representa-tive of the employees in the appropriate unit. Respondentfiled timely exceptions to the Hearing Officer's recommen-dation. The Board, on September 15. 1977. issued its Deci-2The unit which I find to be an appropriate unit for the purposes ofcollective bargaining within the meaning of the Act is the following:All production and maintenance employees including draftsmen, ware-house employees, service employees, drivers and plant clerical employ-ees employed by Respondents at their Baltimore. Maryland locations.and excluding all other clerical employees, salesmen, professional em-ployees, guards and supervisors as defined in the Act.sion and Certification of Representative, adopting theHearing Officer's findings and recommendations and certi-fying the Union as the exclusive bargaining representativeof the employees in the unit.2. The prior unfair labor practice caseOn September 20. 1977, the Union, referring to its recentcertification by the Board, sent Respondent letters request-ing the wages, job classifications, fringe benefits, and namesof' employees in the unit. On September 26, Respondentrefused the information sought on the ground that it wasRespondent's "belief that the National Labor RelationsBoard was in error in certifying [the Union} as the collectivebargaining representative of any of our employees."On October 25. the Union strongly urged Respondent tobegin bargaining with the Union and suggested an earlydate. This was answered by Respondent's counsel, on Octo-ber 27. stating, "Because of the Company's belief that thecertification is invalid, you are advised that the Companydoes not recognize your Union as the certified representa-tive of its employees and therefore, refuses to meet with youfor the purpose stated in your letter of October 25th."Pursuant to a charge filed by the Union, the RegionalDirector, on November 10, issued a complaint against Re-spondent in Case 5-CA 8914. alleging refusal to bargain inviolation of the Act. Based on this complaint, and Respon-dent's answer thereto, the General C(ounsel, on January 9,1978. filed with the Board a Motion for Summary Judg-ment on the pleadings. The Board. on June 14, issued itsDecision and Order in case 5-CA 8914 (reported at 236NLRB 903(1978)). granting the General Counsel's motionand issuing an appropriate order against Respondent.The Present ProceedingI. Respondent's operationsRespondent asserts that as a result of the failure of alarge middle eastern country to pay Respondent $12 millionowed on certain structures Respondent has provided. Re-spondent experienced a financial crisis. Certain loans owedby Respondent to domestic banks were called, and lines ofcredit extended to Respondent were canceled. In the courseof these difficulties Respondent had to sell or otherwise losecertain income producing properties. These problems ap-parently occurred in the latter half of 1977 and in January1978. On February 2, 1978. after Respondent filed a peti-tion for an arrangement under chapter XI of the Bank-ruptcy Act, the court granted Respondent, as debtor-in-pos-session, authority to continue to operate its business.From June 1977 until after February 2. 1978. Respon-dent reduced its production floor space from approximately166,000 square feet to about 50,000 square feet, by relin-quishing rental space to the landlord.According to the stipulation between the parties (Jt.Exhs. I and 2). "Beginning with the payroll period endingDecember 10, 1977, Respondent began laying off employ-ees including employees in the bargaining unit.... Thenumber of production employees was reduced to zero by293 DECISIONS OF NATIONAL L.ABOR RELATIONS BOAR)the payroll period ending January 28. 1978."' From thebeginning of 1978 through April 22, 1978, the highest num-ber of plant employees was 150, during the latter week.Since that time, Respondent has acquired another largeorder from another middle eastern country, upon which ithad not commenced work at the time of the hearing. Inanticipation of this order, Respondent has seriously consid-ered expanding its work force by adding another shift(which idea one of Respondent's witnesses stated had beenrejected), or working different shift hours (which the samewitness asserted had been given less consideration thanadding another shift). From the testimony as a whole, it isinferred that if Respondent does perform this order, orother orders like it, Respondent will find it necessary toincrease its work force. The record shows that in the pastRespondent has had occasion to lay off and increase itswork force as its workload fluctuated.2. Unilateral changes in employee benefitsFor a number of years, Respondent has given turkeys orhams at Thanksgiving and Christmas to employees includ-ing those in the unit for which the Union was certified. Therecord does not show how many years this has been thepractice. The parties stipulated that "In previous years Re-spondent had given turkeys or ham" on these occasions. In1977, Respondent did not give the employees turkeys orham. This was done without any notice to the Union.For some time Respondent also has maintained a healthbenefit program for employees including those in the unitfor which the Union was certified, for which program Re-spondent paid the entire cost after the employee's first 6months of employment. In 1977, Respondent's insurancecarrier notified Respondent that a substantial increase inpremiums would be required effective September 9. 1977, tomaintain the same level of benefits. Respondent, assertingthat it could not afford to pay these increases, met with theemployees in the unit on November 14, 1977, and informedthe employees that they would be required to pay certainamounts as part of the insurance premiums, effective De-cember I, 1977, to maintain the health insurance program.No notice of this action was given to the Union by Respon-dent either before it was announced or after it was imple-mented.As noted, the Union filed a charge against Respondent.on December 30. 1977. on which a complaint in Case 5CA-9099 was thereafter issued alleging these actions by Re-spondent to be violative of the Act. On January 4, 1978, theUnion sent Respondent a letter advising that under Section7 of the Act, Respondent had "violated the law in regardsto the Health Insurance changes you have made," and stat-ing that "[i]n order to comply with the Federal Law, we areasking that you sit down and negotiate in good faith."By letter dated January 13, 1978, Respondent's counselreplied, asserting Respondent's "position that it has no ob-According to the figures stipulated for the number of plant employees onthe payroll, from the week ending 9/10/77 through the week ending 11/5/77(9 weeks), the employee complement varied from a high of 407 to a low of348; from the week ending 11/12/77 to the week ending 12/31/77 (8 weeks).the complement vaned from 305 to 107 (these figures, however, do not de-note numbers employed at the beginning or the end of the periods set forth).ligation to bargain as the N LRB certification of your Unionis invalid," and claiming that Respondent was "unclear asto the purpose of [the Union's letter]," stating "it is ourunderstanding of the letter is that it is a renewed request tobargain generally over the terms and conditions of employ-ment."In response to Respondent's request for clarification, theUnion replied on January 27 that "we made our positionsvery clear that you have violated the law in regard to theHealth Insurance changes you have made on your employ-ees ... " and continued. "are again asking that you sitdown and negotiate this health insurance matter in goodfaith."Respondent's last word on the subject was the followingletter from counsel dated February 28, 1978:As you know, it is the position of Atlantic Interna-tional Corporation that it has no obligation to bargainwith Local Union No. 974 as the NLRB Certificationwas invalid. While still maintaining that position, theCompany refuses to bargain with your Union for theadditional reason that due to the dramatic change ofcircumstances since the Certification was issued, theCertification is no longer valid.At the time of the election the unit consisted of 455employees. Prior to February 2. 1978, all of the em-ployees were laid off due solely to economic condi-tions. On February 2. 1978, the Company and its sub-sidiaries filed for rearrangement under C'hapter XI ofthe Bankruptcy Act. Since then, only 25 employeeshave been recalled, and it is anticipated that the workforce will remain at this level rather than its formerlevel. These are unusual circumstances warranting theemployer's withdrawing recognition from the Union.Again, the Company is not conceding that the Certi-fication was valid. However, in light of' the "unusualcircumstances" under which the Company is nowfunctioning, it is clear that the Company is under noobligation to honor the Certification.3. Unilateral changes in wage rates: conditions of recallof laid-off employeesPrior to the payroll period ending March 18, 1978, Re-spondent paid employees in the unit from $4.05 to $4.95 perhour. From this time through the payroll period endingApril 1, 1978, Respondent paid such employees at the rateof $3.125 to $4.90 per hour. Respondent asserts that it re-duced the pay rates of its employees because of its financialcondition and because a survey of other businesses in thearea appeared to show it was paying employees more thanthe going rate. Effective the payroll period ending April I.Respondent resumed paying its employees at the originalrate. Respondent states that it made this latter change be-cause its production superintendent found that he was hav-ing difficulties obtaining and keeping employees at thelower rates.At least 27 employees who had been laid off were offeredemployment at the lower rates and rejected the offer.Thereafter, Respondent offered these 27 employees employ-ment at the original rates. Ten accepted, the remainder re-jected the offer.294 ATI.ANTIC INTERNA'IONAI ('ORPORATIONAt no time did Respondent contact the Union regardingthe recall or reemployment of employees at the reducedwage level. By letter dated March 14. 1978. the Uinion ad-vised that it considered Respondent had "violated the lawin regards of calling laid-off employees individually andwithout notice or bargaining with the Union. telling em-ployees in order to come hack they would have to take a cutin pay and come back as a new employee." further assert-ing. "we are again asking that you sit down and bargain ingood faith ...." and concluding. *-We strongly urge thatthe Company sit down and bargain collectively to resolvethe issues and are still looking forward for a meeting.Awaiting your speedy reply." There was no response. Ashas been noted, upon charges filed by the Union in Case 5CA 9298, alleging these actions of Respondent. a com-plaint was issued in this matter.On June 28, 1978, the Union requested, in another letter,that Respondent recognize and bargain with the Union. Re-spondent did not reply.B. Analvsis and ( onclusionsIt is well settled as to require no citation of precedentthat an employer obligated to bargain with the duly se-lected representative of its employees may not unilaterallyalter the working conditions of those employees, includingwages, benefits. and the conditions for layoff from and re-call to work, hut must give notice to the bargaining repre-sentative and afford it a reasonable opportunity to bargainconcerning such proposed changes. Respondent. in its brief.does not contest these matters.'Respondent, however, contends that because of circum-stances occuring after the Union was certified to representits employees-i.e.. Respondent's economic difficulties.diminution of production space, and decrease in number ofemployees from 455 to about 150-the Union lost its repre-sentative status within the year after its certification, andRespondent was therefore relieved of its obligation to bar-gain. In support of that position Respondent principallycites Ray Brooks v. N.L.R.B.. 348 U.S. 96 (1954), whereinthe Court, at 98. noted that the Board had evolved a num-ber of "working rules," one which was that "A certification,if based on a Board-conducted election, must be honoredfor a 'reasonable period,' ordinarily 'one year,' in the ab-sence of 'unusual circumstances.' "The Court further notedthat in "representation cases in which a rival union sought anew election less than a year after certification," the Boardhad found such "unusual circumstances." inter alia, in situ-ations in which "the size of the bargaining unit fluctuatedradically within a short time," citing Westinghouwse Electric& Manufacturing Company, 38 NLRB 404, 409 (1942). Re-spondent asserts that the size of its bargaining unit "fluctu-At the hearing Respondent indicated a contention that the prior grant toemployees of turkeys or hams at Christmas and Thanksgiving was a gratuityfrom Respondent's chief executive officer rather than a condtton of emplos-ment However. evidence on the point was sketchy and hearsa. Since thebenefit seems to have been given regularly for some ears, paid for b Re-spondent, and without any indication that employees had reason to believethat the benefit was other than recompense for satisfactory work effort I findthat it was part of the employees' working conditions concerning whichRespondent was obligated to bargain. See Sinp.,son 1.. Paper (nmpani. 18(NI.RB 781. 783 (1970)ated radically within a short time" after certification andthus constituted an "unusual circumstance" relieving it ofthe obligation to bargain with the Union.Respondent's reliance on this theory is misplaced. Therule quoted from Ray Brooks was evolved by the Board inrepresentation cases. at an early stage in its proceedings, inan effort to decide when a second election might appropri-ately be directed within the certification year.' The Board'srule applicable in unfair labor practice cases. such as this, isnoted b the Court. on the same page immediately below.as follows: "The Board unifirmly found an unfair laborpractice where, during the so-called 'certification year,' anemployer refused to bargain on the ground that the certifiedunion n longer possessed a majority." It is this rule whichthe Court in Ray Brooks affirmed. The Board has since con-tinued to uniformly follow this rule in cases, such as this.where the employer, for a variety of reasons, has adamantlyrefused to recognize and deal with the certified union in thecertification year and thereafter. In one of the more recentof such cases, Georgetown Dress orp., 217 NLRB 41(1975), the Board held, in language which I find is com-pletely dispositive of this matter as follows (217 NLRB at42):Respondent now raises the defense that, because ofchanged circumstances arising out of employee turn-over and substantial changes in operational facts inconnection with its business since the [representation]election. the results of that election are not representa-tive of employee sentiment at the time of the Union'srequest to bargain .... In support of this positionRespondent alleges a drop in the number of employeesand economic reasons causing substantial reduction inbusiness. It is well established that since the Union wasselected by majority employee choice, Respondent'sobligation to bargain extends for I year from the dateof the Union's certification herein .... and employeeturnover. diminished employment, or reduced opera-tion does not constitute "unusual circumstances"within the Supreme Court's decision in Ras' Brooks v.N.. LR.B. To entertain this defense, moreover, wouldproduce the anomalous result of permitting the Re-spondent to benefit because of a lapse of time occa-sioned from affording the Respondent the opportunityto fully participate in an adversary manner therebyabrogating the importance of the Board's election. Ac-cordingly. we find no merit in Respondent's defense.Respondent also relies on the Board's recent Decision inSrt. Bernadettre Nursing Home, etc., 234 NLRB 835 (1978).However, that case, involving the nondiscriminatory merg-ing of the certified unit, after the shutdown of the facility inwhich it existed, into a larger unit which encompassed whathad been three prior facilities, presented a situation inwhich the original certified unit could no longer be identi-fied. That is not the situation here where the original unit isclearly identifiable, and so far as appears involves no' It mas be noted that the entire set of "unusual circumstances" noted bythe ourt has now been made acadenic bh Sec. 9(cX3) of the Act, asamended, which provides: "No election shall be directed in any bargainingunit .ithin which. in the preceding welve-month penod. a valid electionshall hale heen held" See Rai Blr,v,, supr at 101.295 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanges in the type of employees, their classifications, theirwork, or the products produced.It is admitted that Respondent, without notification tothe Union (which was at all material times the certifiedrepresentative of its employees) or offering to consult withthe Union on these matters, discontinued paying the fullpremium for medical and hospitalization insurance for em-ployees with 6 months' service, and required such employ-ees to contribute to the cost of such insurance; discontinuedthe practice of providing employees turkeys and hams atThanksgiving and Christmas; reduced the employees' wagerates; and conditioned reemployment of laid-off employeesupon acceptance of such reduced rates. It is also clear thatthe Union requested Respondent to bargain on each ofthese matters and that in each case Respondent refused.It is argued that because the Union filed an unfair laborpractice charge against Respondent for unilaterally requir-ing employees to contribute to the cost of health insurancebefore it requested Respondent to bargain on the matter,the Union waived its right to bargain on the subject. Theargument is frivolous. The record is convincing that Re-spondent was determined not to recognize or bargain withthe Union under any of the circumstances shown by thisrecord. For the reasons stated, and upon the record as awhole, I find that Respondent, by discontinuing the pay-ment of the full premium for medical and hospitalizationinsurance for employees with more than 6 months' tenure:discontinuing the practice of providing employees with tur-keys and hams at Thanksgiving and Christmas; reducingemployee wage rates; and conditioning the reemploymentof laid-off employees upon acceptance of such rates withoutnotification to the Union concerning such actions and with-out affording the Union a reasonable opportunity to bar-gain with Respondent on these subjects, engaged in unfairlabor practices in violation of Section 8(a)(5) and ( ) of theAct.CON(CLUSIONS OF ILAW1. The Respondent is an employer engaged in commercewithin the meaning of Sections 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The unit of employees set forth in footnote 2 here-inabove constitutes an appropriate unit for the purposes ofcollective bargaining within the meaning of Section 2(5) ofthe Act.4. The Union has been at all times material, and contin-ues to be, the exclusive representative for the purposes ofcollective bargaining of the employees in the appropriateunit referred to in paragraph 3 of these Conclusions of Lawimmediately hereinabove.5. By unilaterally, and without giving notice to theUnion or affording the Union a reasonable opportunity tobargain thereon, changing employee working conditions,including discontinuing full payment of employee medicaland hospital insurance premiums and requiring employeesto contribute to the cost of such premiums; discontinuingthe practice of providing employees with turkeys and hamsat Thanksgiving and Christmas; reducing employee wagerates; and conditioning reemployment of laid-off employeesupon acceptance of such reduced rates, Respondent en-gaged in unfair labor practices in violation of Section8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Sections 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act, it will be recommendedthat Respondent be ordered to cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Respondent having unilaterally changed employee work-ing conditions in violation of the Act, the normal remedyfor such conduct would be an order to restore the status quoante and reimburse the employees for such losses as theyhave experienced as a result of Respondent's violation ofthe Act. See, e.g., Gas Machinenr Company, 221 NLRB 862(1975). This is particularly appropriate in this case whereRespondent's adamant refusal to recognize and deal withthe Union strikes at the very purpose for which Congresspassed the Act: that by collective bargaining with the cho-sen representative of the employees industrial disputes ofthe sort experienced here should be avoided. By followingsuch an orderly procedure, Respondent would haveavoided the accumulated costs concerning which it herecomplains. As the Board has remarked in other cases, Re-spondent here, having enjoyed the fruits of its unlawfulconduct, now seeks to be relieved of the responsibilities re-sulting from its conduct. See, e.g., Nello Pistoresi & Son,Inc., 203 NLRB 905, 906 (1973). See also N.L.R.B. v. R. J.Smith Construction Co., Inc., 545 F.2d 187, 193 (D.C. Cir.1976). It is also well settled that economic hardship neitherjustifies the commission of unfair labor practices in viola-tion of the Act, see, e.g., Star Publishing Co., 97 F.2d 465,470 (9th Cir. 1938), nor excuses a respondent from the ap-plication of normal remedies for such violation. See R. J.Smith, supra.Respondent, however, has cited and here relies on Won-der State Manufacturing Company. 147 NLRB 179 (1964),in which the Board, disagreeing with the trial examiner(now administrative law judge) in that case, held that therespondent there would not be required to reimburse itsemployees for the Christmas bonus which that respondentunilaterally, and without notice to the employees' repre-sentative, had failed and refused to pay to the employees,because, the Board said that respondent, "facing seriouslosses," "in any event would have omitted the ChristmasBonus ...because of the serious decline in business andsharply decreasing earnings...." So far as I have been ableto determine, the Board has never thereafter cited WonderState for such a rule in any other case. On the other hand,the Board has never overruled Wonder State, and I ambound to follow the principle which it adopts and look tothe record to determine which of the changes in workingconditions by Respondent would clearly have been made296 ATLANTIC INTERNATIONAL CORPORATIONeven if the Union had been given a reasonable opportunityto bargain on the subject.'The difficulty with the inquiry enjoined by WonderState i.e., what would have been the results of collectivebargaining, if Respondent has bargained in good faith--isthat it leads to pure speculation: to what extent could theUnion have persuaded Respondent not to take away fromthe employees the benefits that were taken away? At theoutset, however, it seems reasonably clear that Respondentwould have probably stuck to its guns on making the insur-ance program contributory. Respondent was in financialdifficulties; the premium was raised substantially: Respon-dent attempted for several months to carry the increasedpremium unsuccessfully; and other employees outside theunit, who were covered by the insurance, were also requiredto contribute to the cost. In the circumstances, I believethat the doctrine of Wonder State requires that I find thatRespondent should not be required to reimburse the em-ployees for their contributions to this insurance program.The same urgency for depriving the employees of otherbenefits taken away is not shown. No substantial case wasmade for elimination of the customary provision of hamsand turkeys at Christmas and Thanksgiving. To some ex-tent, it appears that this action was a personal decision ofRespondent's president, who seems to have decided that theemployees did not deserve this extra compensation for theirefforts any longer. Respondent's temporary reduction in theemployees' wage rates is shown to have been due to Re-spondent's misapprehension as to the prevailing employ-ment picture in the area, and the levels at which the em-ployees were willing to work for Respondent, mattersparticularly suited for resolution by bargaining. Both ofthese items are not of the character of the bonus in WonderState. I am led to the conclusion that if Respondent hadengaged in good-faith bargaining on these matters, it wouldnot have taken these benefits away from the employees.It will therefore be recommended that Respondent reim-burse its employees in the amount of the fair market value,in Baltimore, Maryland, of hams or turkeys at Thanksgiv-ing and at Christmas of the size and quality which Respon-dent customarily furnished its employees, with interest onsuch amounts computed as set forth hereinafter.Respondent having unilaterally, in violation of the Act,reduced its employees' preexisting wage rates beginningwith the payroll period ending March 18, 1978, through thepayroll period ending April 1., 1978, inclusive, it will berecommended that Respondent reimburse its employees, in-cluding laid-off employees as described in the footnote at-tached hereto,' for any loss each such employee suffered byreason of Respondent's reduction in such employee's preex-6 Respondent alos relies on a line of cases, exemplified by Tuidee Products,Inc., 174 NLRB 705 (1969), in which the Board refused to grant a remedybased on benefits which the Union might have achieved if the employer hadbargained in good faith. The cases cited are inapposite. Here the benefits areidentifiable. They are the benefits which Respondent should not have takenaway from the employees without bargainingI Such laid-off employees shall include employees previously laid off whowere offered employment at the reduced rate wrongfully installed by Re-spondent, and who, later. when offered employment at the employee's preex-isting rate, accepted such employment. The period of reimbursement forsuch laid-off employees shall run from the date each such employee wasoffered employment at the reduced rate until such date as the employee asisting wage rate (I) by payment to each such employee whoworked during such period the difference between whatsuch employee would have earned in wages under the pre-existing wage rate and what such employee actually earnedunder the reduced wage rate, and (2) by payment to eachsuch laid-off employee, as described hereinabove, what hewould have earned at his preexisting wage rate during thereimbursement period set forth in footnote 7, above, lessany net earnings of such employee during such period, ineach case with interest thereon computed as set forth below.Interest on the amounts to be paid to the employees, asset forth above, shall be computed in the manner prescribedin Florida Steel Corporation, 231 NLRB 651 (1977).'Upon the foregoing findings of fact, conclusions of law.and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER9The Respondent, Atlantic International Corporation andits wholly-owned subsidiaries, Atlantic Manufacturing Cor-poration and Atlantic International Marketing Corpora-tion, Baltimore, Maryland, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain with Carpenters' District Coun-cil of Baltimore and Vicinity and its affiliates, CabinetMakers' Local No. 974, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, herein the Union, byunilaterally discontinuing full payment of employee medi-cal and hospital insurance premiums and requiring employ-ees to contribute to the cost of such premiums; discontinu-ing the practice of providing employees with turkeys andhams at Thanksgiving and Christmas; reducing employeewage rates: and conditioning reemployment of laid-off em-ployees upon acceptance of such reduced rates: or by mak-ing any other unilateral changes in the terms and conditionsof employment of the employees in the following appropri-ate unit:All production and maintenance employees includingdraftsmen, warehouse employees, service employees,drivers and plant clerical employees employed by Re-spondent at its Baltimore, Maryland locations, and ex-cluding all other clerical employees, salesmen, profes-sional employees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with, re-straining. or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.employed at his preexisting rate. I am not including in this group of employ-ees, as requested by the General Counsel. laid-off employees who rejectedemployment at the preexisting rate or employees whom Respondent wasnever able to contact, because there is no showing that such employees suf-fered an) individual loss as a result of Respondent's wrongful action.See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 1962).' In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National l.abor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.297 DECISIONS OF NATIONAL I.ABOR RELATIONS BOARD2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Bargain in good faith with the Union concerning anydecision to change and any changes made in the terms andconditions of employment of the employees in the unit setforth above, and the effects on the employees of any suchdecision or change in terms and conditions of employment.(b) Reimburse its employees in the amount of the valueof hams and turkeys which it refused and failed to provideat Thanksgiving and Christmas since 1966, in accordancewith the provisions of the section above entitled "The Rem-edy."(c) Reimburse its employees, as described in the sectionabove entitled "The Remedy," for any loss of pay sufferedby reason of Respondent's unilateral reduction in employeewage rates from the payroll period ending March 18, 1978.through the payroll period ending April I. 1978, inclusive.in accordance with the provisions of the section above enti-tled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents. for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to facilitate the effectuation of the Order herein.(e) Post at their operations in and about Baltimore,Maryland. copies of the attached notice marked "Appen-dix."' Copies of said notice, on forms provided by the Re-gional Director for Region 5, after being duly signed by anauthorized representative of Respondent, shall be posted byit immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(f) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.l' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."298